internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-102740-00 date date number release date company entity properties city a b c plr-102740-00 d e f g dear this letter responds to your letter dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company in existence since a was originally an entity it stopped doing business as an entity on b and became a real_estate development and management company company intends to elect under sec_1362 to be an s_corporation company owns leases and manages the properties all of which were developed and constructed by company it leases the properties located in city to various residential and commercial tenants company maintains a centrally-located office that is within walking distance of the vast majority of the properties company has c employees d of which are full-time and d of which share responsibilities with a related family-owned real_estate development and leasing business through these employees as well as a variety of independent contractors company provides various services in its real_estate leasing and management business provided to most but not all properties these services include regular property inspection maintenance and repair of building structures and systems such as roofs heating and air conditioning and plumbing repair and replacement of appliances residential properties tenant buildout commercial properties carpet cleaning and replacement painting grounds care and landscaping parking lot maintenance snow removal rubbish removal commercial properties pest control and 24-hour on-call service for emergencies and tenant problems in addition to the services provided to tenants company handles the usual marketing leasing and administrative functions involved in leasing and managing real_estate company received or accrued approximately e in rents and paid_or_incurred plr-102740-00 approximately f in relevant expenses for g on the properties except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as represented by the taxpayers in this ruling_request we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility under sec_1361 to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 plr-102740-00 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company this ruling is directed only to the taxpayers who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely joni larson acting assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
